Ludeling, C. J.
B. J. Elder contracted with the defendant to construct certain levees, which he proceeded to construct until he died and his executors completed the work. They sue for the whole price $7161 60 of the work done by them.
The defendant alleged that the deceased, Elder, had been overpaid for work done under said contract prior to his death, and that the Levee Company owed only $2749 59.
The counsel for plaintiff thereupon took judgment against the Levee *296Company for the amount confessed, without prejudice to its right to prosecute its claim for the balance of the contract price. Subsequently judgment was rendered in favor of the plaintiff for this balance.
The evidence satisfies us that the Levee Company made no contract with the executors of Elder, but that said executors finished the work, for which Elder had contracted, and that the balance due by the company was the amount for which the company confessed judgment, to wit: $2749 59. It is immaterial whether the succession of Elder was insolvent or not, so far as the responsibility of the Levee Company, under its contract, is concerned. When the company pays the whole price for which it was bound for the work, whether the price was paid to Elder or to his executors, it is discharged from all further responsibility.
It is therefore ordered and adjudged that the judgment of the lower court be annulled, and that there be judgment dismissing the plaintiffs’ demand for the excess over $2749 59, confessed by the defendant, with all costs accruing subsequent to said confession.